Citation Nr: 9911835	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss, left 
ear.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for loss of hair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a September 1992 decision, the RO denied a claim 
by the veteran seeking entitlement to service connection for 
tinnitus.  In an October 1993 decision, the RO denied claims 
seeking entitlement to service connection for PTSD, 
hemorrhoids, left ear hearing loss, and loss of hair.

The Board notes that this case initially came before the 
Board in October 1997, at which time it rendered a decision 
on the claims of entitlement to service connection for PTSD, 
tinnitus, left ear hearing loss, hemorrhoids, and loss of 
hair.  However, the decisions made by the Board in October 
1997, were subsequently vacated by Board decision dated June 
1998, in order to protect the veteran's procedural due 
process rights.  Therefore, all of the above issues are 
currently before the Board for de novo appellate review.

The Board further acknowledges that the veteran has made a 
claim of entitlement to service connection for a left ear 
tympanic membrane condition.  That issue has not been 
developed or adjudicated by the RO.  It is referred back to 
the RO for proper action.

The issue of entitlement to service connection for loss of 
hair is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD.  No evidence of record suggests that the 
diagnosis of PTSD was not made in accordance with the 
applicable Diagnostic and Statistical Manual of Mental 
Disorders (DSM) criteria.

2.  The veteran's alleges inservice stressors of being 
involved in a severe fire, a collision with another ship, and 
several mishaps involving aircraft and pilots, while aboard 
the USS Saratoga during active duty.

3.  The veteran's alleged inservice stressors are adequately 
verified by other credible evidence.

4.  The veteran's diagnosis of PTSD is based, in part, on the 
verified stressors involving a severe fire, a collision with 
another ship, and several mishaps involving aircraft and 
pilots, while aboard the USS Saratoga.

5.  The veteran currently has a diagnosis of tinnitus.

6.  The veteran was exposed to excessive loud noises during 
service which caused right ear hearing loss.  His current 
tinnitus cannot be disassociated from his inservice noise 
trauma and right ear hearing loss.

7.  The medical evidence does not show that the veteran 
currently has left ear hearing loss for VA compensation 
purposes.

8.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for left ear 
hearing loss is plausible.

9.  The medical evidence does not show that the veteran 
currently has hemorrhoids or that he had them at any time 
during or after service.

10.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for hemorrhoids is 
plausible.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b)  (West 1991); 38 C.F.R. §§  3.303, 3.304(f)  (1998).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b)  (West 1991); 38 C.F.R. §  3.303  (1998).

3.  The veteran has not presented a well grounded claim of 
entitlement to service connection for left ear hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).

4.  The veteran has not presented a well grounded claim of 
entitlement to service connection for hemorrhoids and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

a.  Background 

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  The veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and , as mandated by 38 
U.S.C.A. § 5107(a).
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998); Gaines v. West, 11 Vet. App. 
353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37  (1997)); see also VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1), Part VI, 11.38 (Aug. 26, 1996) (reiterating 
the three PTSD service-connection requirements set forth in 
regulation § 3.304(f) and specifically requiring "credible 
supporting evidence that the claimed in-service stressor 
actually occurred").  The MANUAL M21-1 provisions in 
paragraph 11.38 are substantive rules which are "the 
equivalent of [VA] [r]egulations".  See Hayes v. Brown, 5 
Vet. App. 60, 67 (1993) (citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence   

Service medical records show no complaint of, treatment for, 
or diagnosis of PTSD or any other psychiatric disorder.  A 
March 1962 separation medical report indicates that the 
veteran's psychiatric status was normal.

An April 1962 VA examination report indicates, as medical 
history provided by the veteran, that he incurred a nervous 
episode during service in 1959, when a motor near him 
started.  The report indicates that, on examination, the 
veteran appeared to have some anxiety.  There were no 
symptoms of delusions, voices, or confusion attacks.  No 
psychiatric diagnosis was provided.

A June 1992 VA psychology consult report shows the results of 
a Personality Assessment Inventory.  After analysis of 
validity of test results, clinical features, interpersonal 
behavior, and treatment considerations, the diagnostic 
considerations were alcohol dependence, major depressive 
episode, and PTSD; schizoid personality disorder was to be 
ruled out.  The capsule summary indicates that some 
exaggeration was noted.

The claims file contains deck log books pertaining to the 
events aboard the USS Saratoga from February 1960 to February 
1961.  They show that there were several electrical fires 
aboard ship during that time, as well as several incidents 
involving lost aircraft and pilots, as well as a collision 
with another ship.

On VA PTSD examination in July 1993, the veteran indicated 
that he was involved in a fire aboard a ship during service.  
The fire caused several deaths.  The veteran reported having 
to help put out the fire and carry out asphyxiated 
crewmembers.  The veteran stated that he was assigned with 
another crewmember to go below deck with a hose to put the 
fire out, but that, at some point, the other crewmember 
suddenly decided to drop the hose and leave.  This caused the 
veteran to be thrown against a bulkhead, injuring his left 
ear.  The veteran indicated that he stayed to fight the fire 
even though he did not know if there was going to be another 
explosion.  The veteran reported that other stressful 
incidents were when the ship on which he served collided with 
a German freighter, when he witnessed a crewmember committing 
suicide, and when he witnessed another crewmember being cut 
in half by a cable.  Currently, the veteran reported 
nightmares and flashbacks about the inservice fire, as well 
as irritability.  Mental status examination was unremarkable, 
except that the veteran seemed somewhat irritable.  The 
impression was that a diagnosis of PTSD was justified based 
on the above findings.

An August 1993 Department of the Army, Environmental Support 
Group (ESG), report verifies that, on January 23, 1961, a 
serious fire broke out aboard the USS Saratoga.  Seven 
crewmembers lost their lives.

During a March 1994 personal hearing at the RO, the veteran 
testified that, when the fire broke out, he was ordered to 
help get people out of harms way.  Thereafter, he was 
requested to cool the bulkheads around the rocket magazines 
with a hose.  The veteran testified that the hoses required 2 
people to hold them down and that, after a small explosion 
sound occurred, his helper let go of the hose and ran away.  
The veteran reported that, at that time, the hose swung him 
around and slammed him into the bulkhead, injuring his ear.  
He asserted that he did not immediately seek medical 
treatment because there were many other crewmembers with more 
serious injuries.

A March 1994 letter from a James Sullivan reflects that he 
was aboard the USS Saratoga at the same time as the veteran.  
The letter indicates that the USS Saratoga collided with a 
German ship and that there was a severe fire on board.  It 
reiterates that information provided by the veteran during 
his personal hearing.

An October 1994 VA hospitalization report shows that the 
veteran was admitted for 28 days due to complaints of 
depression secondary to his homelessness and frustration over 
a disability claim involving hearing loss.  The veteran was 
placed on Zoloft.  Final Axis I diagnosis was mild adjustment 
disorder secondary to chronic frustration about housing and 
disability compensation.

The claims file includes VA outpatient records from September 
1994 to June 1995.  A September 1994 record indicates that 
the veteran had sleep problems, nightmares, and difficulty 
keeping a job.  He reported flashbacks from events during his 
time in service.  Objective evaluation revealed that he was 
alert and oriented, but somewhat tearful.  He had poor eye 
contact.  There were no overt signs of depression.  
Assessment was major depression and PTSD.  A November 1994 
and June 1995 record also provide a diagnosis of major 
depression and PTSD.

The most recent medical evidence is a June 1996 VA PTSD 
examination report.  It indicates that the veteran was aboard 
a ship that caught fire during service, that he was seen for 
nightmares after the incident, and that he had current 
complaints of nightmares and depression.  The veteran 
reported that he was not on medication and was not seeing a 
psychiatrist.  Mental status examination revealed that the 
veteran was neatly groomed, alert, and oriented.  Motor 
activity was normal.  Speech was coherent.  There were no 
delusions or hallucinations.  Memory was intact.  The veteran 
talked about the fire aboard ship, indicating that he had 
injuries from it, as well as nightmares.  His sleep pattern 
was variable.  There was no suicidal ideation, but there was 
history of a suicide attempt in 1992.  The veteran reported 
flashbacks.  He was irritable and had trouble interrelating 
with people.  He felt detached.  Diagnosis was PTSD by 
history and possible alcohol dependence by history.

A June 1998 ESG report reiterates that there was a serious 
fire aboard the USS Saratoga on January 23, 1961, killing 
seven crewmembers.

c.  Analysis

(i)  Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations require "medical 
evidence establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f)  (1998).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria."  Cohen, 10 
Vet. App. at 139.

In this case, the record contains numerous VA medical 
records, both outpatient records and PTSD examination 
reports.  Since the initial determination is whether the 
veteran has a current diagnosis of PTSD, the Board finds that 
the more recent medical records are of high probative value.  
These records show that the veteran was diagnosed with PTSD 
in a July 1993 VA report, in September 1994 to June 1995 VA 
outpatient records, and, by history, in a June 1996 VA 
report.  The Board acknowledges that the veteran also carries 
several other diagnoses, such as alcohol dependence and major 
depression.  However, giving the veteran the benefit of the 
doubt, the Board finds that the claims file contains 
sufficient evidence of a current diagnosis of PTSD.


(ii)  Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans' Appeals) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. 
§ 1154(b)  (West 1991).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1998); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.  "Credible supporting 
evidence" of combat may be obtained from many sources, 
including, but not limited to, service records.  There is 
"an almost unlimited field of potential evidence to be used 
to 'support' a determination of combat status." Gaines, 11 
Vet. App. at 359.  However, "credible supporting evidence" 
of the actual occurrence of an inservice stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389  (1996).

In this case, the Board finds that the veteran was not 
involved in combat with the enemy during active duty.  Thus, 
any claimed inservice stressors must be verified with other 
evidence.

In this case, the veteran alleged that he incurred emotional 
trauma during a fire aboard the USS Saratoga in 1961.  He 
also indicated that he witnessed several mishaps involving 
aircraft attempting to land and that the USS Saratoga 
collided with another vessel while he was aboard.  The 
veteran also reported witnessing a crewmember commit suicide 
and another cut in half by a broken cable.  Some of these 
stressors are verified.  Specifically, the Board finds that 
two ESG reports and Deck Log Books from the USS Saratoga 
indicate that a severe fire broke out in January 1961, 
killing 7 crewmembers.  They also show that there were 
several other fires aboard the ship from February 1960 to 
February 1961.  Furthermore, these records show that there 
were several incidents involving aircraft and pilots who were 
lost overboard.  The USS Saratoga also sustained damage in a 
May 25, 1960, collision with another ship.

From the above, the Board finds sufficient credible evidence 
verifying many of the veteran's alleged inservice stressors 
for purposes of his claim of entitlement to service 
connection for PTSD; only the alleged crewmember suicide and 
fatal injury by a broken cable remain unverified.

(iii)  Nexus Evidence
 
The last requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
38 C.F.R. § 3.304(f)  (1998).

The Board finds that this requirement is met by the VA 
medical records.  In particular, the Board notes that the 
July 1993 VA examination report, the 1994-95 VA outpatient 
records, and the June 1996 VA examination report all provide 
a diagnosis of PTSD after noting that the veteran was 
involved in a fire aboard the USS Saratoga during active 
duty.  The Board must presume that the PTSD diagnoses were 
rendered based on this inservice stressor.  

Overall, the Board finds that the medical evidence of record 
provides a sufficient nexus between the veteran's current 
PTSD symptomatology and the claimed inservice stressors.

d.  Conclusion

After careful review of the record, the Board finds that all 
of the elements for entitlement to service connection for 
PTSD have been met.  The claims file contains sufficient 
evidence of a current diagnosis of PTSD, credible evidence 
supporting the veteran's alleged inservice stressors, and a 
nexus between the veteran's PTSD and said stressors.

Accordingly, the Board concludes that the requirements for 
entitlement to service connection for PTSD have been 
satisfied, and, as a result, the veteran's claim is granted. 

II.  Service connection for tinnitus

a.  Evidence

Service medical records show no complaint of, treatment for, 
or diagnosis of tinnitus.  An inservice ear, nose, and throat 
(ENT) examination record dated in November 1961, shows that 
the veteran was treated for right ear hearing loss and a 
papyraceous left tympanic membrane.  The veteran complained 
that he was subjected to excessive loud noises from a deck 
grinder which caused a sudden onset of pain and headache, 
particularly on the right.  The veteran's March 1962 
separation medical report is negative for complaints of 
tinnitus.

The April 1962 VA audiological report states that the veteran 
had "no tinnitus" at that time.

The June and July 1992 VA audiology records indicate that the 
veteran had intermittent tinnitus and a history of noise 
exposure.  The tinnitus was greater on the left than the 
right.

The September 1992 VA examination report indicates that the 
veteran had complaints of left ear tinnitus.  Diagnosis was 
left intermittent tinnitus.  The associated VA ear disease 
report indicates that the veteran had constant tinnitus.  He 
reported difficulty in the right ear with noise in the wind 
and when attempting to use the right ear on the telephone.  
There was a history of acoustic trauma and noise exposure 
over a period of 4 years in service, including exposure to 
gunfire and explosions.  The report indicates that his 
tinnitus was in the right ear only, which was a loud, buzzing 
or tinny noise.  The veteran reported that he first noticed 
the tinnitus in 1959 in service.

The June 1996 VA audiological report indicates that the 
veteran complained of constant tinnitus in the left ear.  He 
reported the date of onset being in 1961 during service.  It 
was described as a steady ring of moderate loudness that was 
very bothersome, especially in the morning.

b.  Analysis

From the above medical evidence, the Board concludes that the 
veteran currently has tinnitus.  Although the various medical 
records alternatively indicate that the tinnitus involves 
only the left ear or only the right ear, the Board finds 
that, overall, it is reported in both ears.

In light of the above, the determinative issue is whether the 
veteran's tinnitus was incurred or is related to service. 
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In this regard, the Board finds that the VA 
audiological reports consistently and repeatedly indicate 
that the veteran's service history involved excessive noise 
exposure.  In lay statements, the veteran has also repeatedly 
asserted that he was exposed to noise trauma in service.  
However, the Board notes that contemporaneous lay statements 
as to medical history are not sufficient to meet the burden 
imposed by section 5107(a) as to a relationship between a 
disability and service because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995)  ("Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit[ v. Brown, 5 Vet. 
App. 91 (1993)] requirement" as to determination of well-
groundedness, "and a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.").

However, in this case, the Board also finds that the 
veteran's service medical records specifically indicate that 
he was exposed to "excessive loud noises" from a deck 
grinder during service in 1961.  In a similar vein, the Board 
recognizes that the veteran incurred right ear hearing loss 
during service and was granted entitlement to service 
connection for right ear hearing loss by the VA immediately 
after service in 1962.

Overall, the Board finds probative evidence that the veteran 
currently has tinnitus, as well as probative evidence of 
inservice noise trauma that caused right ear hearing loss.  
The Board cannot disassociate these two facts.  It must give 
the veteran the benefit of the doubt as provided in 
38 U.S.C.A. § 5107(b)  (West 1991), and, in doing so, it 
concludes that service connection for tinnitus is warranted.

Therefore, the veteran's claim seeking entitlement to service 
connection for tinnitus is granted.

III.  Service connection for hearing loss, left ear

a.  Background

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection for left ear hearing loss, the Board must first 
determine whether his claim is well grounded.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Mere allegation or 
speculation that the disability had its onset in service or 
is service connected is not enough to make the claim well-
grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 505  
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

b.  Evidence

The medical evidence in the claims file consists of service 
medical records and VA audiological examination reports.  The 
service medical records show that the veteran entered active 
duty with no noted left ear hearing problems.  The veteran 
was seen for right ear hearing loss during service, according 
to the inservice ENT examination record.  Audiometric 
evaluation records show that the veteran's bilateral hearing 
was tested in October 1959, October 1960, August 1961, and on 
five occasions in November 1961.  All show left ear hearing 
within normal limits.  The veteran's March 1962 separation 
medical report also indicates that the veteran's left ear 
hearing was within normal limits.

An April 1962 VA audiological examination report indicates 
that the veteran had complaints of right ear hearing loss.  
After objective evaluation, the diagnosis for the left ear 
was "normal hearing."

A June 1962 VA audiometric evaluation record shows that the 
veteran had normal hearing in his left ear.  Speech 
recognition was 100 percent correct in the left ear.

VA audiology records from June and July 1992 reflect that the 
veteran had confusion due to an inability to localize sound.  
They indicate that he had normal left ear hearing to 3000 
Hertz and mild-to-moderate high-frequency sensorineural 
hearing loss at 4000 Hertz and above.  The puretone threshold 
of hearing in the left ear at 4000 Hertz was 30 decibels.  At 
1000, 2000, and 3000 Hertz, the thresholds were 10, 10, and 
25 decibels, respectively.  Speech recognition was 96 percent 
correct in the left ear.

A September 1992 VA audiological examination report indicates 
that the veteran had complaints of decreased hearing.  The 
diagnostic summary notes that "left ear results indicate the 
hearing sensitivity is within normal limits by VA 
guidelines."  Speech recognition was 96 percent correct in 
the left ear.

The most recent audiological evidence consists of a June 1996 
VA audiological examination report.  It indicates that the 
veteran had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
30
35

It indicates that the veteran had essentially normal hearing 
in the left ear for VA compensation and pension purposes.  
Speech discrimination was 96 percent correct in the left ear.

c.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds no competent evidence 
that the veteran currently has left ear hearing loss for VA 
compensation purposes.  Specifically, the Board finds most 
probative the June 1996 VA audiological evaluation report, 
which indicates that the veteran's hearing in the left ear 
was essentially normal.  As stated above, hearing loss is a 
disability for VA purposes "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the [above] frequencies ... are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385  (1998).  Here, the veteran meets neither the 
statutory auditory thresholds, nor the speech recognition 
requirement.  None of the medical evidence, consisting of 
service and VA medical records involving numerous 
audiological evaluations conducted from 1960 to 1996, 
indicate that the veteran has a hearing disability in the 
left ear for VA compensation purposes.

The Board notes that, even if the evidence did show a current 
left ear hearing loss, the record must also contain evidence 
showing that the problem was incurred in or is related to 
service before his claim becomes well grounded.  Caluza, 7 
Vet. App. at 506; 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§§  3.303, 3.307, 3.309  (1998).  To be competent, such 
evidence must be medical evidence because a determination 
that a current medical disorder was incurred in or is related 
to an inservice disease, injury, or event involves issues of 
medical fact, such as medical causation or medical diagnosis.  
Grottveit, 5 Vet. App. at 92-93.  The Board notes that the 
veteran claims that he was exposed to loud noises during 
service.  It has accepted these assertions as true.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  However, as stated above, the 
Board finds no objective evidence of left ear hearing loss at 
any time during or subsequent to service.

Overall, the Board is sympathetic to the veteran's claim that 
he currently has left ear hearing loss; however, the Board 
cannot well-ground the veteran's claim and decide it on the 
merits without the existence of competent evidence suggesting 
that he has a current disability and that it is related to 
service.  Under these circumstances, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, 
his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

IV.  Service connection for hemorrhoids

a.  Evidence

Service medical records do not show that the veteran had 
complaints of, treatment for, or a diagnosis of hemorrhoids 
during service.  The March 1962 separation medical report 
makes no mention of hemorrhoids.

Subsequent to service, no medical evidence indicates that the 
veteran currently has hemorrhoids or had hemorrhoids at any 
time during or after service.

In his October 1992 original claim seeking entitlement to 
service connection for hemorrhoids, the veteran asserted that 
he was treated for hemorrhoids during service and that he 
currently had the condition.

On the occasion of his March 1994 personal hearing, the 
veteran testified that he first incurred hemorrhoids during 
service in 1960 or 1961.  He stated that he had his rectum 
scraped and that he now has a lot of scar tissue there.  He 
stated that he underwent the scraping process about three 
times during service and that he has had treatment for 
hemorrhoids several times since service.  The veteran 
testified that his hemorrhoids were never a "major thing" 
and that they did not hurt every day.

b.  Analysis

As stated above, in order for the veteran's claim of 
entitlement to service connection for hemorrhoids to be 
considered on the merits, he has the initial burden of 
submitting a well-grounded claim.  That is, a claim which is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81  (1990).  Mere allegation or speculation 
that the disability had its onset in service or is service 
connected is not enough.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93  (1993).

As previously outlined, the elements of a well-grounded claim 
are:  (1) competent evidence of a current disability as 
provided by a medical diagnosis; (2) competent evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted), aff'd 78 F.3d 
604  (Fed. Cir. 1996); see also 38 U.S.C.A. § 1131  (West 
1991); 38 C.F.R. § 3.303  (1998).

In this case, the Board finds that none of the three prongs 
of a well-grounded claim are currently met.  The evidence in 
the claims file does not show that the veteran had 
hemorrhoids during service or after service.  The evidence 
also does not show that the veteran currently has 
hemorrhoids.  The Board is not concluding that the veteran 
did not have hemorrhoids during service or that he does not 
currently have them.  It concludes only that the evidence of 
record does not indicate so.

The only evidence that the veteran has hemorrhoids, or ever 
had them, is his own lay statements, which are not sufficient 
to well-ground his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As a result, the Board must deny his claim of entitlement to 
service connection for hemorrhoids.

Again, the Board finds no indication of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).  Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.

The claim of entitlement to service connection for hearing 
loss, left ear, is denied as not well grounded.

The claim of entitlement to service connection for 
hemorrhoids is denied as not well grounded.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for loss of hair.  Specifically, he 
asserts that he lost his hair during service, either as a 
result of heat exposure while fighting a fire or from 
radiation exposure from nuclear weapons while aboard the USS 
Saratoga.

After careful review of the record, the Board finds that 
further evidentiary development is necessary prior to 
adjudication of this claim.

The Board notes that entitlement to service connection for a 
disease, claimed to have been caused by radiation exposure 
may be proven directly or, alternatively, on a presumptive 
basis.  38 U.S.C.A. §§ 1110, 1131, 1154(a)  (West 1991);  
38 C.F.R. § 3.303, 3.304, 3.307, 3.309  (1998); see also 
Combee v. Brown, 34 F.3d 1039, 1043  (Fed.Cir. 1994) (citing 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984)).  In Combee, the United States Court of Appeals 
for the Federal Circuit specifically held that section 5 of 
the Veterans' Dioxin and Radiation-Exposure Compensation 
Standards Act of 1984, Pub. L. No. 98-542, 98 Stat. 2725, 
2727-29, does not preclude, nor authorize VA to preclude, a 
veteran from proving that he has a disability as a result of 
exposure to ionizing radiation under the provisions of 38 
U.S.C.A. §§ 1110, 1131 (West 1991) and 38 C.F.R. § 3.303(d) 
(1993), despite the fact that the claimed disability is not a 
potentially radiogenic disease under 38 C.F.R. § 3.311 
(1998).  Combee, 34 F. 3d. at 1045.  In response to Combee, 
VA amended 38 C.F.R. § 3.311, effective September 1, 1994.  
60 Fed. Reg. 9627-28 (Feb. 21, 1995).  The amendment 
specifies that "[i]f a claim is based on a disease other than 
one of those listed in paragraphs (b)(2) or (b)(3) of this 
section, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease."  38 
C.F.R. § 3.311(b)(4)  (1998).

In light of the above, the veteran must be given an 
opportunity to prove that his exposure to ionizing radiation 
during service actually caused his claimed disability and 
that service connection is therefore warranted, 38 C.F.R. 
§ 3.303(d) (1998), or to submit competent scientific or 
medical evidence that his hair loss is a radiogenic disease, 
and that he had exposure to ionizing radiation in service 
which caused it.  38 C.F.R. § 3.311  (1998).

Accordingly, the issues of entitlement to service connection 
for loss of hair is REMANDED to the RO for the following 
development:

1. The RO should contact the veteran and 
request he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from service for hair loss, and 
especially any source which may have 
linked the disorder to inservice 
radiation exposure.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Copies of all 
additional records should be made part of 
the claims file.

2.  The RO should also contact the 
veteran and afford him the opportunity to 
submit additional evidence and/or 
argument in support of his claim that his 
hair loss was caused by exposure to 
radiation during service.

3.  Then, the RO should develop the 
veteran's claim of entitlement to service 
connection for hair loss pursuant to the 
provisions of 38 C.F.R. § 3.311(b), (c)  
(1998).

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for loss of hair, on a 
direct basis and as secondary to exposure 
to radiation.

5.  If the benefit sought remains denied, 
the RO should afford the veteran and his 
accredited representative a Supplemental 
Statement of the Case and afford him a 
reasonable time within which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran 
until he is notified.

No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

